MEMORANDUM **
Marcus Spotted Bear appeals from the 41-month sentence imposed following his guilty-plea conviction for two counts of assault with a dangerous weapon, in violation of 18 U.S.C. § 113(a)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Spotted Bear contends that the 41-month sentence is unreasonable in light of his lack of criminal history, the abberrational nature of the crime, his emotional state, his status as a productive employee and supportive husband and father, the victims’ desire for leniency, and the lack of need for a sentence to deter him or protect the public. We conclude that the district court did take into account the appropriate sentencing factors and that the ultimate sentence imposed was reasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. —, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.